Title: From George Washington to John Hancock, 18 September 1776
From: Washington, George
To: Hancock, John



Head Qrs at Colo. Roger Morris’s House Septr 18th 1776
Sir

As my Letter of the 16th contained Intelligence of an Important nature, and such as might lead Congress to expect, that the evacuation of New York and retreat to the Heights of Harlem in the manner they were made, would be succeeded by some other Interesting event, I beg leave to inform them, that as yet nothing has been attempted upon a large and general plan of Attack.
About the time of the posts departure with my Letter, the Enemy appeared in several large bodies upon the plains about Two & a half miles from hence. I rode down to our advanced posts to put matters in a proper situation if they should attempt to come on. When I arrived there, I heard a firing which I was informed was between a party of our Rangers under the Command of Lieutt Col. Knolton, and an advanced party of the Enemy. Our Men came in & told me that the body of the Enemy, who kept themselves concealed consisted of about three Hundred as near as they could guess. I immediately ordered three Companies of Colo. Weedons Regiment from Virginia under the command of Major Leitch & Col. Knolton with his Rangers, composed of Volunteers from different New England Regiments, to try to get in their Rear, while a disposition was making as If to attack them in front, and thereby draw their whole attention that way. This took effect as I wished on the part of the Enemy. On the appearance of our party in front, they immediately ran down the Hill, took possession of some fences & Bushes and a Smart firing began, but at too great a distance to do much execution on either side. The parties under Colo. Knolton & Major Leitch unluckily began their attack too soon, as It was rather in flank than in Rear. In a little time Major Leitch was brought off wounded, having received Three Balls thro his side, and in a short time after Colo. Knolton got a wound which proved mortal. Their Men however persevered &

 

continued the Engagement with the greatest resolution. Finding that they wanted a support, I advanced part of Colo. Griffiths and Colo. Richardson’s Maryland Regiments with some detachments from the Eastern Regiments who were nearest the place of Action. These Troops charged the Enemy with great Intrepidity and drove them from the Wood into the plain, and were pushing them from thence, (having silenced their fire in a great measure) when I judged It prudent to order a Retreat, fearing the Enemy (as I have since found was really the case) were sending a large Body to support their party. Major Leitch I am in hopes will recover, But Colo. Knolton’s fall is much to be regretted, as that of a brave & good Officer. We had about Forty wounded, the Number of Slain is not yet ascertained, but It is very inconsiderable. By a Serjeant who deserted from the Enemy & came in this Morning, I find that their party was greater than I immagined—It consisted of the 2d Batallion of Light Infantry, a Batallion of the Royal Highlanders & Three Companies of the Hessian Rifle Men, under the command of Brigadr Genl Leslie. The Deserter reports that their loss in Wounded & Missing was Eighty Nine, and Eight killed—In the latter, his Account is too small as Our people discovered and buried double that Number. This Affair I am in hopes will be attended with many salutary consequences, as It seems to have greatly inspirited the whole of our Troops. The Serjeant further adds, that a Considerable body of Men are now encamped from the East to the North River, between the Seven & Eight mile Stones under the command of Genl Clinton—Genl Howe he beleives has his Quarters at Mr Apthorps House. I have the Honor to be with Sentiments of the highest regard & esteem Sir Yr Most Obedt Sert

Go: Washington


P.S. I should have wrote Congress by Express before now, had I not expected the post every Minute which I flatter myself will be a sufficient Apology for my delaying It.
The late losses we have sustained in our Baggage & Camp necessaries have added much to our distress which was very great before, I must therefore take the Liberty of requesting Congress to have forwarded as soon as possible such a supply of Tents, Blankets, camp Kettles and Other Articles as can be collected. We cannot be ovrstocked.


G.W.
